Order granting motion of John Wottowieh, as committee of the person and property of Aristomenes Karagkounis, an incompetent, directing The Greenwich Savings Bank to deliver over to said committee the sum of $1,181.92 on deposit with it without requiring the committee to post an additional bond for double indemnity, unanimously reversed, with twenty dollars costs and disbursements and the motion denied. (See Matter of Rinn, 242 App. Div. 523.) Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.